Case: 14-12961   Date Filed: 09/04/2015   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-12961
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:14-cv-00006-DHB-BKE

MICHAEL TAYLOR,

                                                           Plaintiff-Appellant,

                                 versus



DEPARTMENT OF JUSTICE, et al.,

                                                                    Defendants,



UNITED STATES OF AMERICA,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (September 4, 2015)
                Case: 14-12961        Date Filed: 09/04/2015      Page: 2 of 6


Before JORDAN, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:

       Michael Taylor, proceeding pro se, appeals the district court’s order

dismissing his Georgia state law claims against the United States of America for

false arrest, false imprisonment, malicious prosecution, and negligence, all brought

pursuant to the Federal Tort Claims Act (FTCA), 28 U.S.C. § 2674. Taylor’s brief,

construed liberally, see Powell v. Lennon, 914 F.2d 1459, 1463 (11th Cir. 1990),

asserts the district court erred in dismissing his claims based on its conclusion that

the Government had probable cause to arrest Taylor for identity fraud, in violation

of 18 U.S.C. § 1028(a)(7), and for threatening federal judges, in violation of 18

U.S.C. § 115(a)(1), in Taylor’s prior criminal prosecution from which all of his

claims arise. After review, we affirm.

       The parties are familiar with the facts, so we will move straight to the legal

analysis. The district court did not err in concluding the Government had probable

cause in the prior criminal case to arrest Taylor for both identity fraud and

threatening federal judges—and since each of Taylor’s claims depended on the

illegality of his arrest, the district court did not err in dismissing his claims. 1



       1
         Specifically, Taylor’s four claims each arise out of his 2006 arrest and prosecution in
United States v. Taylor, Case No. 3:06-004 (S.D. Ga. 2006), in which Taylor was indicted on
two counts of threatening two federal judges and one count of identity fraud. See id., DE. 9. In
the instant civil lawsuit, Taylor contends unnamed federal employees committed false arrest,
false imprisonment, malicious prosecution, and negligence during the previous criminal
                                                2
                Case: 14-12961       Date Filed: 09/04/2015       Page: 3 of 6


       With regard to the identity fraud charge, the district court did not err in

concluding the Government had probable cause to arrest Taylor because Taylor

admittedly used federal district judge Tim Leonard’s name to apply for a credit

card. See 18 U.S.C. § 1028(a)(7) (prohibiting a person from knowingly using,

without lawful authority, a “means of identification” of another person in

connection with any violation of federal law). We reject the theory that Taylor did

not use a “means of identification,” as required to commit identity fraud under 18

U.S.C. § 1028(a)(7), simply because Taylor used Judge Tim Leonard’s name only,

not his social security number. The statute clearly defines “means of

identification” as “any name or number that may be used . . . to identify a specific

individual.” 18 U.S.C. § 1028(d)(7) (emphasis added).

       We likewise reject Taylor’s argument that the name he used did not identify

a “specific individual” because there is more than one Tim Leonard in Oklahoma.

The statute does not require that the name Taylor used on the fraudulent credit card

application, standing alone, identify a unique individual. The statute specifically

provides that a “name” may constitute a “means of identification” if it “may be



prosecution and seeks over $3 trillion in damages. An essential element of each claim is a lack
of probable cause for Taylor’s prior arrests. See False Arrest, O.C.G.A. § 51-7-1 (requiring an
arrest made “without probable cause”); False Imprisonment, O.C.G.A. § 51-7-20 (requiring an
“unlawful detention”); Malicious Prosecution, O.C.G.A. § 51-7-40 (requiring a criminal
prosecution carried on “maliciously and without any probable cause”); Negligence, O.C.G.A.
§ 51-1-6 (requiring a “breach of . . . legal duty”—in this case, an alleged breach of duty by
arresting Taylor without probable cause).
                                                3
                Case: 14-12961        Date Filed: 09/04/2015       Page: 4 of 6


used[] . . . in conjunction with any other information[] to identify a specific

individual.” Id. (emphasis added). Accordingly, the district court did not err in

concluding the Government had probable cause to arrest Taylor for identity fraud.

       With regard to the charge of threatening federal judges, the district court did

not err in concluding the Government had probable cause to arrest Taylor because

the FBI agent’s affidavit—upon which the magistrate judge who issued the arrest

warrant relied—stated that federal agents searched Taylor’s home and found a

copy of one of the threatening letters to Judge Leonard and other letters directed to

Judge Miles-LaGrange. See 18 U.S.C. § 115(a)(1) (prohibiting a person from

threatening to assault or murder a federal judge with the intent to impede,

intimidate, or interfere with the judge in the performance of official duties). We

find meritless Taylor’s argument that the district court abused its discretion by

considering the FBI agent’s affidavit simply because neither party formally

submitted it as evidence. “A district court may take judicial notice of public

records within its files relating to the particular case before it or other related

cases.” 2 Cash Inn of Dade, Inc. v. Metro. Dade Cnty., 938 F.2d 1239, 1243 (11th

Cir. 1991).



       2
          Furthermore, in his response to the Government’s motion to dismiss Taylor expressly
asked to present the FBI agent’s affidavit to the court. See United States v. Brannan, 562 F.3d
1300, 1306 (11th Cir. 2009) (“[W]here a party invites the trial court to commit error, he cannot
later cry foul on appeal.”).
                                                4
              Case: 14-12961     Date Filed: 09/04/2015    Page: 5 of 6


      For the foregoing reasons, the district court did not err in concluding the

Government had probable cause in the prior criminal case to arrest Taylor for both

identity fraud and for threatening federal judges. Since lack of probable cause laid

the foundation for Taylor’s civil claims against the United States, the district court

did not err in granting the Government’s motion to dismiss.

      AFFIRMED.




                                           5
               Case: 14-12961     Date Filed: 09/04/2015    Page: 6 of 6




JORDAN, Circuit Judge, concurring:

      I concur in the judgment and join most of the majority opinion. As to the

district court’s consideration of the FBI agent’s affidavit, I am not sure that the

court could take judicial notice for the truth of the matters set forth in the affidavit.

See United States ex rel. Osheroff v. Humana, Inc., 776 F.3d 805, 811 (11th Cir.

2015); Bryant v. Avado Brands, Inc., 187 F.3d 1278-79 (11th Cir. 1999); United

States v. Jones, 29 F.3d 1549, 1553-54 (11th Cir. 1994). Nevertheless, as the

majority indicates, Mr. Taylor invited any error by asking the district court to

consider the affidavit.




                                           6